Citation Nr: 1103907	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral loss of the ulnar 
nerve, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue , Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1971, 
including service in the Republic of Vietnam from August 1968 to 
August 1969 and from July 1970 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2004 by the Department of 
Veterans Affairs (VA) Anchorage, Alaska, Regional Office (RO).

The Veteran testified during a May 2007 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ), and the hearing 
transcript is of record.  In May 2008, the Board remanded the 
claim for further development and readjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran was exposed to herbicide agents while serving in 
the Republic of Vietnam.

3.  Bilateral loss of the ulnar nerve is first shown many years 
after the Veteran's separation from the service and is not shown 
to be related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

Bilateral loss of the ulnar nerve was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, notice was provided to the Veteran in August and 
October 2004, prior to the initial adjudication of his claim in 
December 2004.  The content of the notice letter fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was provided 
with the Dingess elements of VCAA notice in March 2006 
correspondence.  The Veteran has not been prejudiced by VA's 
failure to provide notice earlier on these elements of his claim.

Furthermore, the Veteran was told it was his responsibility to 
support the claim with appropriate evidence, and he was provided 
with the text of the relevant regulations relating to VA's duty 
to notice and assist.

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the Veteran.  The Veteran's 
service treatment record, post-service private and VA treatment 
records, as well as Social Security Administration disability 
records are in the claims file.  He has not identified any other 
treatment records aside from those that are already of record.  
Thus, VA has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran 
underwent a VA examination in October 2009 to determine the 
nature and etiology of his claimed bilateral ulnar nerve 
disability.  

As such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A (West 2002 & Supp. 2010), or 38 C.F.R. § 3.159 
(2010), and that the Veteran will not be prejudiced as a result 
of the Board's adjudication of his claim.

General Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309 (2010); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
However, VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

The development of amyotrophic lateral sclerosis (ALS) manifested 
at any time after discharge or release from active military, 
naval, or air service is sufficient to establish service 
connection for that disease, except if there is affirmative 
evidence that amyotrophic lateral sclerosis was not incurred 
during or aggravated by active military, naval, or air service, 
or if there is affirmative evidence that amyotrophic lateral 
sclerosis is due to the veteran's own willful misconduct, or if 
the veteran did not have active, continuous service of 90 days or 
more.  38 C.F.R. § 3.318 (2010).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service medical records (SMRs) associated with the claims file do 
not show any diagnosis of or treatment for bilateral ulnar 
neuropathy.

The first pertinent post-service treatment record is dated 
November 1989.  The Veteran underwent an electromyography test 
which found no electrophysiological evidence for ulnar neuropathy 
affecting the upper extremities, but noted abnormalities 
consistent with chronic denervation of proximal and distal 
muscles of the left upper extremity and of the distal muscles of 
the right upper extremity.

In a December 1989 private treatment note, the physician informed 
the Veteran that there is no treatable condition for his muscular 
atrophy in the hands, and that it looks more like a degenerative 
disease than anything else.  

Private treatment records dated from November 1989 to July 1992 
indicate ongoing monitoring of his condition. 

In a December 1993 letter, R. L., M.D., reported that, upon his 
examination, there was moderate symmetrical atrophy and 
fasciculation of the intrinsic hand muscles, diffuse moderate 
weakness of the intrinsic hand muscles, and mild weakness of the 
forearm muscles.  Dr. R. L. indicated he agreed with previous 
neurologists who concluded that the Veteran has a sporadic form 
of a hereditary spinal muscular atrophy confined to the upper 
extremities with distal predominance.  Dr. R. L. further noted 
that through his research he found that although a dominant 
pattern of inheritance was reported in one family, other cases 
have been sporadic, as in the Veteran. 

In a July 1993 private treatment record, the Veteran indicated 
that his problems seemed to date to early childhood.  He stated 
he has always noticed that his arms seemed rather weak, and in 
the past twenty years he has noticed progressive weakness in the 
hands more than the upper arms.  Upon examination, the physician 
reported that the disorder has been felt to represent a variety 
of spinal muscular atrophy, with sensory changes.  

In a July 1994 private treatment record, R. S., M.D., indicated a 
diagnosis of focal motor neuron disease, relatively stable.  

In May 2003, the Veteran sought private care at the Maine General 
Medical Center (MGMC) for colon cancer.  In a history and 
physical examination report, the Veteran indicated that he served 
two tours in Vietnam and that he was exposed to Agent Orange.  
Following discharge from service, the Veteran worked on offshore 
rigs for 25 years and he provided a social history in which he 
admitted to smoking three-fourths of a pack of cigarettes per day 
and drinking frequently.  The Veteran stated that he had 
bilateral ulnar nerve neuropathy of some type.  However, an 
orthopedic and neurological screening administered at that time 
was negative.

In October 2003, the Veteran presented to R. C., M.D. after 
reporting dizziness and flank pain. Dr. R. C. noted that the 
Veteran experienced "chronic outer extremity disorder . . . loss 
of 90% of ulnar nerve in bilat arms."  Upon physical 
examination, Dr. R. C. noted that the Veteran had wasting of the 
thenar eminence of the arms bilaterally.  The impression was 
dizziness/vertigo, right flank pain, possible kidney stone, and 
"ulnar nerve damage ?congenital."

The Veteran was given a VA Agent Orange Registry Examination in 
June 2004.  The Veteran's past medical history was significant in 
that he developed "problems" with his hands in the mid to late 
1970s.  But, the examiner noted that the Veteran did not seek 
treatment for these symptoms until the early 1980s.  According to 
the Veteran, electromyography (EMG) studies purportedly revealed 
significant bilateral ulnar nerve neuropathies, but no specific 
causal agent or injury was identified.  Upon physical 
examination, the examiner observed that the Veteran's hands were 
quite weak with atrophy of the interosseous structures and 
thenars bilaterally.  The examiner described the weakness of the 
hands as a 2/5 bilaterally and found that this condition was 
secondary to severe ulnar nerve neuropathy.

The Veteran reported to VA approximately one month later in July 
2004 for the purpose of establishing primary care.  The Veteran 
stated that he had a variety of problems, including bilateral 
chronic ulnar nerve damage.  The Veteran indicated that he was 
diagnosed as having this condition in the 1980s, but that a cause 
was never determined for the condition.  The impression was 
bilateral interosseous wasting with previous nerve conduction 
studies showing ulnar neuropathy of an uncertain etiology.

In an August 2004 letter, K. T., D.O., opined that the pain and 
weakness the Veteran was having and the deterioration of the 
ulnar nerve in both arms may be associated with Agent Orange. 

The Veteran sought additional private care from M. S., M.D. in 
September 2004 for bilateral weakness in the hands and shoulders.  
The Veteran reported having weakness in his hands since the 
1970s.  The Veteran indicated that he had numerous evaluations in 
Maine and at Massachusetts General Hospital (MGH) before moving 
to Alaska, but that no etiology was given for his severe 
bilateral ulnar neuropathy.  The Veteran indicated at the time of 
the examination that he had increased weakness in his arms, 
increased pain in his shoulders, and difficulty sleeping due to 
pain.  The Veteran provided a personal history in which he 
indicated that he was stationed in Vietnam for two years.  A 
neurological motor examination showed that the Veteran was only 
able to raise his arms to shoulder level.  Dr. M. S. noted that 
the veteran had severe weakness in the hands with severe wasting 
of the intrinsic hand muscles and bilateral "Froman's Sign."  
The impression was severe bilateral ulnar neuropathy, etiology 
unknown.  Dr. M. S. subsequently referred the Veteran for 
additional diagnostic testing.

Magnetic resonance imaging (MRI) of the cervical spine conducted 
in September 2004 was interpreted to show degenerative cervical 
disk disease with a small central C6-7 disk protrusion.  No 
evidence of neural impingement was noted at that time.

The Veteran also underwent an electromyography (EMG) study in 
September 2004.  The Veteran reported weakness in his hands and 
arms since the 1970s.  The Veteran's symptoms were stable until 
the past few months when the Veteran experienced severe shoulder 
pain radiating all the way to his hands.  The Veteran stated that 
the pain began in the left shoulder, but had progressed to the 
right side.  He also had tingling in his hands and arms 
bilaterally, usually after sleeping or working with his hands.  
The results of the EMG study were interpreted to show an abnormal 
electrodiagnostic study.  In particular, the study revealed 
evidence of chronic motor and sensory, left greater than right, 
axonal ulnar neuropathy.  No evidence of cervical radiculopathy 
or acute denervation was noted.

In a March 2005 letter, R. S., M.D., stated that the Veteran has 
focal motor neuron disease, a form of "Lou Gehrigs's Disease" 
with profound weakness about the hands and wrists with additional 
weakness about the elbows in extension.  Dr. R. S. indicated he 
has become progressively worse over the years with no chance he 
will ever improve.  

In private treatment records from Penobscot Bay Medical Center 
dated from July 1994 through December 2007, the diagnosis was 
focal motor neuron disease.  

During an October 2009 VA examination, the examiner reported that 
the Veteran first had symptoms of weakness in his hands noted in 
1989 and then lateral in the early 1990s when he saw a 
neurologist in Maine.  The physician noted that he progressed 
with continued atrophy in interosseous muscles of the hand as 
well as the thenar eminence, and weakness in both lower arms 
after 2004 and progressed into the upper arms and shoulder girdle 
without any difficulty in the lower extremities.  The physician 
noted that he has had symptoms for nearly 20 years making the 
former diagnosis of ALS or primary lateral sclerosis (PLS) highly 
unlikely.  Upon examination, the examiner diagnosed focal 
neuronal atrophy of the upper extremity.  The physician opined 
that the Veteran's disorder is not caused by or a result of 
service.  The examiner noted that as motor neuron disease 
occurred 18 years after discharge and was not noted in the 
medical records there is no relation.  Further, motor neuron 
disease has been present for 20 years with continued progression 
to the present without termination of the Veteran, and it is 
therefore, not ALS or PLS since both diseases lead to death in 
three to five years in the majority of cases.  

In an April 2010 letter, R. S., M.D., reported the Veteran has 
focal motor neuron disease.  It was noted that no definite 
etiology is known for focal motor neuron disease, and multiple 
etiologies have been proposed, including military exposure to 
toxins and Agent Orange.  He states that although herbicide 
exposure remains one of many possible etiologic agents of motor 
neuron disease, it has not been proven to date.  He opines that 
it may be as likely as other causes to produce focal motor neuron 
disease, or may, in fact, product one form of focal motor neuron 
disease while other forms are produced by other causes.  

Analysis

Agent Orange
Exposure to Agent Orange is conceded, as records show that the 
Veteran did serve in the Republic of Vietnam during active 
service.  In this case, the Veteran's diagnosed ulnar nerve 
disabilities are not specifically classified as one of the 
enumerated diseases associated with Agent Orange exposure under 
38 C.F.R. § 3.309(e) (2010).  However, the regulations governing 
presumptive service connection for Agent Orange do not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

ALS Presumption
As noted previously, ALS is a presumptive disease under 38 C.F.R. 
§ 3.318.  However, in this case, the Veteran does not have a 
clear diagnosis of ALS. 

Although the March 2005 and April 2010 private physician's 
letters indicate a diagnosis of focal neuron disease, a form of 
ALS, the October 2008 VA examiner refuted this diagnosis.  The VA 
examiner opined that the Veteran's motor neuron disease has been 
present for 20 years with continued progression to the present 
without termination of the Veteran, and it is therefore, not ALS 
or PLS since both diseases lead to death in three to five years 
in the majority of cases.  

The Board finds the October 2008 VA opinion dispositive of the 
question of whether the Veteran's has a diagnosis of ALS, as the 
examiner's findings were based on a review of the claims file 
(including the private physician's findings) and a thorough 
physical examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

Furthermore, the October 2008 VA examiner gave a clear 
explanation as to how he determined the Veteran did not have ALS, 
while the March 2005 and April 2010 letters from the private 
physician did not include the rationale for his diagnosis, and 
gave only a speculative opinion regarding the association between 
ALS and in-service herbicide exposure.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves); see also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative.).

As the evidence weighs against a finding of a current diagnosis 
of ALS, the presumption is not applicable. 

Service Connection of Non-ALS Disorder
In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic ulnar nerve 
disorder during active service.  Objective medical findings of an 
ulnar nerve disorder are first shown in 1989, at least 18 years 
after separation from active service, and cannot be presumed to 
have occurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability is 
evidence against a claim of service connection).  Significantly, 
the record also includes no competent medical opinion 
establishing a nexus or medical relationship between a current 
ulnar nerve disorder diagnosed post-service and events during the 
Veteran's active service, including herbicide exposure, and 
neither he nor his representative has presented, identified, or 
alluded to the existence of, any such opinion.  Consequently, 
entitlement to service connection for a bilateral ulnar nerve 
disorder is not warranted.

The only medical evidence of an opinion relating the Veteran's 
current ulnar nerve disorder to service is the August 2004 and 
April 2010 private physicians' letters.  The physicians stated 
the Veteran's ulnar disorder could or may be related to exposure 
to Agent Orange.  However, the Court has held that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  Statements which note only that it was 
"possible" or that there "could" be a relationship between the 
current condition and service, and are merely speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves); see also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative.).

The Board is aware of the Veteran's numerous statements regarding 
the etiology of his claimed disorders.  In Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Id.  
Similarly, the U.S. Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has given the Veteran's statements of record every 
consideration.  However, the Board does not find them credible.  
There are inconsistencies that diminish the reliability of the 
Veteran's current recollection of the onset of his ulnar 
disorder, particularly with regard to reports as to whether 
weakness in his hands began prior or subsequent to service.  
Based on the Veteran's conflicting statements, the Board finds 
that he is not credible to the extent that he reports the onset 
of the disabilities at issue to have been shortly after service.  
See Caluza v. Brown, 7 Vet. App. 498, 510 (1995) (credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements , and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral loss of the ulnar 
nerve, to include as due to exposure to Agent Orange, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


